
	

113 HR 4869 IH: Department of Energy Research and Development Act of 2014
U.S. House of Representatives
2014-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4869
		IN THE HOUSE OF REPRESENTATIVES
		
			June 13, 2014
			Mrs. Lummis (for herself, Mr. Smith of Texas, Mr. Weber of Texas, Mr. Hall, Mr. Cramer, and Mr. Stockman) introduced the following bill; which was referred to the Committee on Science, Space, and Technology
		
		A BILL
		To provide for Department of Energy fundamental science, basic research activities, and applied
			 energy research and development.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the Department of Energy Research and Development Act of 2014.
			(b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—EINSTEIN Act
					Sec. 101. Short title.
					Subtitle A—Office of Science
					Sec. 111. Mission.
					Sec. 112. Basic energy sciences.
					Sec. 113. Advanced scientific computing research.
					Sec. 114. High energy physics.
					Sec. 115. Biological and environmental research.
					Sec. 116. Fusion energy.
					Sec. 117. Nuclear physics.
					Sec. 118. Science laboratories infrastructure program.
					Sec. 119. Authorization of appropriations.
					Subtitle B—Miscellaneous
					Sec. 121. Transparency.
					Sec. 122. National Energy Technology Laboratory.
					Sec. 123. Savings clause.
					Sec. 124. Under Secretary for Science and Energy.
					Sec. 125. National Laboratories operations and performance management.
					Sec. 126. Sense of Congress on an integrated strategy for National Laboratories in the 21st
			 century.
					Sec. 127. Agreements for Commercializing Technology pilot program.
					Sec. 128. Technology transfer.
					Sec. 129. Inclusion of early-stage technology demonstration in authorized technology transfer
			 activities.
					Sec. 130. Funding competitiveness for institutions of higher education and other nonprofit
			 institutions.
					Sec. 131. Report by Government Accountability Office.
					Sec. 132. Definitions.
					Title II—ONE Future
					Sec. 201. Short title.
					Subtitle A—Crosscutting Research and Development
					Sec. 211. Crosscutting research and development.
					Sec. 212. Strategic research portfolio analysis and coordination plan.
					Sec. 213. Strategy for facilities and infrastructure.
					Sec. 214. Distributed energy and electric energy systems.
					Sec. 215. Distributed energy technology coordinating consortia.
					Sec. 216. Electric transmission and distribution research and development.
					Subtitle B—Nuclear Energy Research and Development
					Sec. 221. Objectives.
					Sec. 222. Program objectives study.
					Sec. 223. Nuclear energy research and development programs.
					Sec. 224. Small modular reactor program.
					Sec. 225. Conventional improvements to nuclear power plants.
					Sec. 226. Fuel cycle research and development.
					Sec. 227. Nuclear energy enabling technologies program.
					Sec. 228. Technical standards collaboration.
					Sec. 229. Evaluation of long-term operating needs.
					Sec. 230. Available facilities database.
					Sec. 231. Nuclear waste disposal.
					Subtitle C—Energy Efficiency and Renewable Energy Research and Development
					Sec. 241. Energy efficiency.
					Sec. 242. Next Generation Lighting Initiative.
					Sec. 243. Building standards.
					Sec. 244. Secondary electric vehicle battery use program.
					Sec. 245. Energy Efficiency Science Initiative.
					Sec. 246. Advanced Energy Technology Transfer Centers.
					Sec. 247. Renewable energy.
					Sec. 248. Bioenergy program.
					Sec. 249. Concentrating solar power research program.
					Sec. 250. Renewable energy in public buildings.
					Subtitle D—Fossil Energy Research and Development
					Sec. 261. Fossil energy.
					Sec. 262. Pioneering Energy Research.
					Sec. 263. Research, development, demonstration, and commercial application programs.
					Sec. 264. High efficiency gas turbines research and development.
					Subtitle E—Advanced Research Projects Agency–Energy
					Sec. 281. ARPA–E amendments.
					Subtitle F—Miscellaneous
					Sec. 291. Authorization of appropriations.
					Sec. 292. Definitions.
				
			IEINSTEIN Act
			101.Short titleThis title may be cited as the Enabling Innovation for Science, Technology, and Energy in America Act of 2014 or the EINSTEIN Act.
			AOffice of Science
				111.MissionSection 209 of the Department of Energy Organization Act (42 U.S.C. 7139) is amended by adding at
			 the end the following:
					
						(c)MissionThe mission of the Office of Science shall be the delivery of scientific discoveries, capabilities,
			 and major scientific tools to transform the understanding of nature and to
			 advance the energy, economic, and national security of the United States.
			 In support of this mission, the Director shall carry out programs on basic
			 energy sciences, advanced scientific computing research, high energy
			 physics, biological and environmental research, fusion energy sciences,
			 and nuclear physics, including as provided under subtitle A of the Enabling Innovation for Science, Technology, and Energy in America Act of 2014, through activities focused on—
							(1)fundamental scientific discoveries through the study of matter and energy;
							(2)science for national need, including—
								(A)advancing an agenda for American energy independence through research on energy production,
			 storage, transmission, efficiency, and use; and
								(B)advancing our understanding of the Earth’s climate through research in atmospheric and
			 environmental sciences; and
								(3)National Scientific User Facilities to deliver the 21st century tools of science, engineering, and
			 technology and provide the Nation’s researchers with the most advanced
			 tools of modern science including accelerators, colliders, supercomputers,
			 light sources and neutron sources, and facilities for studying materials
			 science.
							(d)Coordination with other Department of Energy programsThe Under Secretary for Science and Energy shall ensure the coordination of Office of Science
			 activities and programs with other activities of the Department..
				112.Basic energy sciences
					(a)ProgramThe Director shall carry out a program in basic energy sciences, including materials sciences and
			 engineering, chemical sciences, physical biosciences, and geosciences, for
			 the purpose of providing the scientific foundations for new energy
			 technologies.
					(b)MissionThe mission of the program described in subsection (a) shall be to support fundamental research to
			 understand, predict, and ultimately control matter and energy at the
			 electronic, atomic, and molecular levels in order to provide the
			 foundations for new energy technologies and to support Department missions
			 in energy, environment, and national security.
					(c)Basic energy sciences user facilitiesThe Director shall carry out a subprogram for the development, construction, operation, and
			 maintenance of national user facilities to support the program under this
			 section. As practicable, these facilities shall serve the needs of the
			 Department, industry, the academic community, and other relevant entities
			 to create and examine new materials and chemical processes for the
			 purposes of advancing new energy technologies and improving the
			 competitiveness of the United States. These facilities shall include—
						(1)x-ray light sources;
						(2)neutron sources;
						(3)nanoscale science research centers; and
						(4)other facilities the Director considers appropriate, consistent with section 209 of the Department
			 of Energy Organization Act (42 U.S.C. 7139).
						(d)Light source leadership initiative
						(1)EstablishmentIn support of the subprogram authorized in subsection (c), the Director shall establish an
			 initiative to sustain and advance global leadership of light source user
			 facilities.
						(2)Leadership strategyNot later than 9 months after the date of enactment of this Act, and biennially thereafter, the
			 Director shall prepare, in consultation with relevant stakeholders, and
			 submit to the Committee on Science, Space, and Technology of the House of
			 Representatives and the Committee on Energy and Natural Resources of the
			 Senate a light source leadership strategy that—
							(A)identifies, prioritizes, and describes plans for the development, construction, and operation of
			 light sources over the next decade;
							(B)describes plans for optimizing management and use of existing light source facilities; and
							(C)assesses the international outlook for light source user facilities and describes plans for United
			 States cooperation in such projects.
							(3)Advisory committee feedback and recommendationsNot later than 45 days after submission of the strategy described in paragraph (2), the Basic
			 Energy Sciences Advisory Committee shall provide the Director, the
			 Committee on Science, Space, and Technology of the House of
			 Representatives, and the Committee on Energy and Natural Resources of the
			 Senate a report of the Advisory Committee’s analyses, findings, and
			 recommendations for improving the strategy, including a review of the most
			 recent budget request for the initiative.
						(4)Proposed budgetThe Director shall transmit annually to Congress a proposed budget corresponding to the activities
			 identified in the strategy.
						(e)Accelerator research and developmentThe Director shall carry out research and development on advanced accelerator and storage ring
			 technologies relevant to the development of Basic Energy Sciences user
			 facilities, in consultation with the Office of Science’s High Energy
			 Physics and Nuclear Physics programs.
					(f)EPSCoR
						(1)Continuation of programThe Secretary shall continue to carry out the Experimental Program to Stimulate Competitive
			 Research, established at the Department of Energy under section 2203(b)(3)
			 of the Energy Policy Act of 1992 (42 U.S.C. 13503(b)(3)) (in this
			 subsection referred to as EPSCoR), with the objective of expanding the research capabilities of the eligible States to enable them
			 to better address the many energy and energy-related issues that confront
			 their States and the Nation on a daily basis.
						(2)RepresentationAdvisory committees, workshops, and review panels are critical tools to help the Department to make
			 sound decisions about how to best spend research and development funds, as
			 well as to identify other opportunities to advance the Department’s
			 research priorities. The Secretary shall ensure that the process for
			 nominating members to such advisory committees and review panels considers
			 candidates from a broad range of geographic locations, with an objective
			 of reflecting an expansive geographic distribution of research
			 universities.
						(3)Congressional reportsThe Director shall report to the Committee on Science, Space, and Technology of the House of
			 Representatives and the Committee on Energy and Natural Resources of the
			 Senate on an annual basis, using the most recent available data, on—
							(A)the total research funding made available by the Department to each State in the Nation;
							(B)the total amount of research funding made available, by State, under EPSCoR;
							(C)the total amount of Department research funding made available to all institutions and entities
			 within EPSCoR States;
							(D)a breakdown of the EPSCoR funds spent in each subject matter area;
							(E)the geographic breakdown of members of the Department’s research advisory boards; and
							(F)efforts and accomplishments to more fully integrate the EPSCoR States in major activities and
			 initiatives of the Department.
							(4)Authorization of appropriationsThere are authorized to be appropriated to the Secretary of Energy for the EPSCoR program for
			 fiscal year 2015, $22,000,000.
						113.Advanced scientific computing research
					(a)ProgramThe Director shall carry out a research, development, demonstration, and commercial application
			 program to advance computational and networking capabilities to analyze,
			 model, simulate, and predict complex phenomena relevant to the development
			 of new energy technologies and the competitiveness of the United States.
					(b)FacilitiesThe Director, as part of the program described in subsection (a), shall develop and maintain
			 world-class computing and network facilities for science and deliver
			 critical research in applied mathematics, computer science, and advanced
			 networking to support the Department’s missions.
					(c)DefinitionsSection 2 of the Department of Energy High-End Computing Revitalization Act of 2004 (15 U.S.C.
			 5541) is amended by striking paragraphs (1) through (5) and inserting the
			 following:
						
							(1)Co-designThe term co-design means the joint development of application algorithms, models, and codes with computer technology
			 architectures and operating systems to maximize effective use of high-end
			 computing systems.
							(2)DepartmentThe term Department means the Department of Energy.
							(3)ExascaleThe term exascale means computing system performance at or near 10 to the 18th power floating point operations per
			 second.
							(4)High-end computing systemThe term high-end computing system means a computing system with performance that substantially exceeds that of systems that are
			 commonly available for advanced scientific and engineering applications.
							(5)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101(a) of the Higher Education Act of 1965 (20 U.S.C.
			 1001(a)).
							(6)Leadership SystemThe term Leadership System means a high-end computing system that is among the most advanced in the world in terms of
			 performance in solving scientific and engineering problems.
							(7)National laboratoryThe term National Laboratory means any one of the seventeen laboratories owned by the Department.
							(8)SecretaryThe term Secretary means the Secretary of Energy.
							(9)Software technologyThe term software technology includes optimal algorithms, programming environments, tools, languages, and operating systems for
			 high-end computing systems..
					(d)Department of energy high-End computing research and development programSection 3 of the Department of Energy High-End Computing Revitalization Act of 2004 (15 U.S.C.
			 5542) is amended—
						(1)in subsection (a)—
							(A)in paragraph (1), by striking program and inserting coordinated program across the Department;
							(B)by striking and at the end of paragraph (1);
							(C)by striking the period at the end of paragraph (2) and inserting ; and; and
							(D)by adding at the end the following new paragraph:
								
									(3)partner with universities, National Laboratories, and industry to ensure the broadest possible
			 application of the technology developed in this program to other
			 challenges in science, engineering, medicine, and industry.;
							(2)in subsection (b)(2), by striking vector and all that follows through architectures and inserting computer technologies that show promise of substantial reductions in power requirements and
			 substantial gains in parallelism of multicore processors, concurrency,
			 memory and storage, bandwidth, and reliability;
						(3)by striking subsection (b)(3) and inserting the following paragraph:
							
								(3)in concert with architecture development efforts, conduct research in applied mathematics, computer
			 science, and software development, including—
									(A)research on operating systems, programming environments, and languages to support advanced
			 architectures; and
									(B)research on mathematical modeling and computational algorithms that enable simulation and data
			 analysis of large-scale scientific problems and design of engineered
			 systems on advanced architectures;; and
						(4)by striking subsection (d) and inserting the following:
							
								(d)Exascale computing program
									(1)In generalThe Secretary shall conduct a coordinated research and development program to develop exascale
			 computing systems to advance the missions of the Department.
									(2)ExecutionThe Secretary shall, on a competitive, merit-reviewed basis, establish 2 or more National
			 Laboratory-industry-university partnerships to conduct integrated
			 research, development, and engineering of multiple exascale architectures,
			 and—
										(A)conduct mission-related co-design activities in developing exascale platforms;
										(B)develop those advancements in hardware and software technology required to fully realize the
			 potential of an exascale production system in addressing Department target
			 applications and solving scientific problems involving predictive modeling
			 and simulation and large-scale data analytics and management; and
										(C)explore the use of exascale computing technologies to advance a broad range of science and
			 engineering.
										(3)AdministrationIn carrying out this program, the Secretary shall—
										(A)provide, on a competitive, merit-reviewed basis, access for researchers in United States industry,
			 institutions of higher education, National Laboratories, and other Federal
			 agencies to exascale systems, as appropriate; and
										(B)conduct outreach programs to increase the readiness for the use of exascale platforms by domestic
			 industries, including manufacturers.
										(4)Reports
										(A)Integrated strategy and program management planThe Secretary shall submit to Congress, not later than 90 days after the date of enactment of the Enabling Innovation for Science, Technology, and Energy in America Act of 2014, a report outlining an integrated strategy and program management plan, including target dates for
			 prototypical and production exascale platforms, interim milestones to
			 reaching these targets, functional requirements, roles and
			 responsibilities of National Laboratories and industry, acquisition
			 strategy, and estimated resources required, to achieve this exascale
			 system capability. The report shall include the Secretary’s plan for
			 Departmental organization to manage and execute the Exascale Computing
			 Program, including definition of the roles and responsibilities within the
			 Department to ensure an integrated program across the Department. The
			 report shall also include a plan for ensuring balance and prioritizing
			 across ASCR subprograms in a flat or slow-growth budget environment.
										(B)Status reportsAt the time of the budget submission of the Department for each fiscal year, the Secretary shall
			 submit a report to Congress that describes the status of milestones and
			 costs in achieving the objectives of the exascale computing program.
										(C)Exascale merit reportAt least 18 months prior to the initiation of construction or installation of any exascale-class
			 computing facility, the Secretary shall transmit a plan to the Congress
			 detailing—
											(i)the proposed facility’s cost projections and capabilities to significantly accelerate the
			 development of new energy technologies;
											(ii)technical risks and challenges that must be overcome to achieve successful completion and operation
			 of the facility; and
											(iii)an independent assessment of the scientific and technological advances expected from such a
			 facility relative to those expected from a comparable investment in
			 expanded research and applications at terascale-class and petascale-class
			 computing facilities, including an evaluation of where investments should
			 be made in the system software and algorithms to enable these advances..
						114.High energy physics
					(a)ProgramThe Director shall carry out a research program on the elementary constituents of matter and energy
			 and the nature of space and time.
					(b)Underground science
						(1)PurposeThe Director shall create, preserve, and maintain United States facilities essential to underground
			 scientific research supported by the Department.
						(2)ReportNot later than 120 days after the date of enactment of this Act, and biennially thereafter, the
			 Director shall submit to the Committee on Science, Space, and Technology
			 of the House of Representatives and the Committee on Energy and Natural
			 Resources of the Senate a report on the activities to steward national
			 leadership in underground science, including—
							(A)methods for coordination between activities carried out under this section and activities carried
			 out under section 117;
							(B)demonstration of engagement with other relevant Federal agencies, including the National Science
			 Foundation;
							(C)plans for sustaining and advancing United States leadership in underground science, particularly as
			 they relate to development of scientific user facilities to explore the
			 frontiers of particle physics and science in general; and
							(D)identification of priorities in the area of underground science, taking into consideration previous
			 Department and National Research Council reports.
							(3)Grants in support of underground scienceThe Director shall carry out a competitive program to award grants to scientists and engineers at
			 institutions of higher education, nonprofit institutions, and National
			 Laboratories to conduct research in underground science.
						(4)Transfer of stewardshipIf the Department determines that one or more underground research facilities are no longer
			 required to carry out the program described in this section, the Secretary
			 may designate another appropriate steward of underground research
			 facilities. If such stewardship is transferred, the Secretary shall
			 provide notification to Congress within 30 days.
						(c)Accelerator Research and DevelopmentThe Director shall carry out research and development in advanced accelerator concepts and
			 technologies, including laser technologies, to reduce the necessary scope
			 and cost for the next generation of particle accelerators.
					115.Biological and environmental research
					(a)ProgramThe Director shall carry out a program of research, development, and demonstration in the areas of
			 biological systems science and climate and environmental science to
			 support the energy and environmental missions of the Department.
					(b)Priority researchIn carrying out this section, the Director shall prioritize fundamental research on biological
			 systems and genomics science with the greatest potential to enable
			 technological solutions for American energy independence.
					(c)AssessmentNot later than 12 months after the date of enactment of this Act, the Comptroller General shall
			 submit a report to Congress identifying climate science-related
			 initiatives under this section that overlap or duplicate initiatives of
			 other Federal agencies and the extent of such overlap or duplication.
					(d)LimitationThe Director shall not approve new climate science-related initiatives to be carried out through
			 the Office of Science without making a determination that such work is
			 unique and not duplicative of work by other Federal agencies. Not later
			 than 3 months after receiving the assessment required under subsection
			 (c), the Director shall cease those climate science-related initiatives
			 identified in the assessment as overlapping or duplicative, unless the
			 Director justifies that such work is critical to achieving American energy
			 independence.
					(e)Low dose radiation research program
						(1)In generalThe Director shall carry out a research program on low dose radiation. The purpose of the program
			 is to enhance the scientific understanding of and reduce uncertainties
			 associated with the effects of exposure to low dose radiation in order to
			 inform improved risk management methods.
						(2)StudyNot later than 60 days after the date of enactment of this Act, the Director shall enter into an
			 agreement with the National Academies to conduct a study assessing the
			 current status and development of a long-term strategy for low dose
			 radiation research. The study shall be conducted in coordination with
			 Federal agencies that perform ionizing radiation effects research and
			 shall leverage the most current studies in this field. Such study shall—
							(A)identify current scientific challenges for understanding the long-term effects of ionizing
			 radiation;
							(B)assess the status of current low dose radiation research in the United States and internationally;
							(C)formulate overall scientific goals for the future of low-dose radiation research in the United
			 States;
							(D)recommend a long-term strategic and prioritized research agenda to address scientific research
			 goals for overcoming the identified scientific challenges in coordination
			 with other research efforts;
							(E)define the essential components of a research program that would address this research agenda
			 within the universities and the National Laboratories; and
							(F)assess the cost-benefit effectiveness of such a program.
							(3)Research planNot later than 90 days after the completion of the study performed under paragraph (2) the
			 Secretary shall deliver to the Committee on Science, Space, and Technology
			 of the House of Representatives and the Committee on Energy and Natural
			 Resources of the Senate a 5-year research plan that responds to the
			 study’s findings and recommendations and identifies and prioritizes
			 research needs.
						(4)DefinitionIn this subsection, the term low dose radiation means a radiation dose of less than 100 millisieverts.
						(5)Prohibition on biomedical researchSection 977(e) of the Energy Policy Act of 2005 (42 U.S.C. 16317(e)) is amended to read as follows:
							
								(e)Prohibition on biomedical researchIn carrying out the program under this section, the Secretary shall not conduct biomedical
			 research..
						116.Fusion energy
					(a)ProgramThe Director shall carry out a fusion energy sciences research program to expand the fundamental
			 understanding of plasmas and matter at very high temperatures and
			 densities and to build the scientific foundation necessary to enable
			 fusion power.
					(b)PlanNot later than 12 months after the date of enactment of this Act, the Director shall prepare, in
			 consultation with relevant stakeholders including experts in fusion
			 science and technology and engineering and operations, and submit to the
			 Committee on Science, Space, and Technology of the House of
			 Representatives and the Committee on Energy and Natural Resources of the
			 Senate a plan to carry out the program set forth in subsection (a). The
			 plan shall—
						(1)outline the tasks required to resolve the remaining scientific, engineering, and materials
			 challenges, including a schedule for accomplishing these tasks under
			 various budget scenarios;
						(2)identify priorities for initiation of facility construction and facility decommissioning under
			 various budget scenarios;
						(3)specify how existing domestic experimental capabilities and United States participation in the ITER
			 project contribute to this effort, and what additional capabilities,
			 including facilities for materials, plasma confinement, and fusion
			 technologies and advances in large scale computer simulations may be
			 needed within the United States;
						(4)provide a strategy to develop conceptual designs for building a demonstration power plant including
			 the associated cost and schedule under various budget scenarios, and
			 address considerations with respect to operability, reliability, and
			 maintainability; and
						(5)describe options of involving international partners or collaborators and explain how such
			 partnerships or collaborations might be leveraged to decrease costs or
			 accelerate the schedule while enhancing United States leadership in fusion
			 science and technology.
						(c)Advisory Committee Report and RecommendationsNot later than 120 days after submission of the plan required under subsection (b), the
			 Department’s Fusion Energy Science Advisory Committee shall provide the
			 Director, the Committee on Science, Space, and Technology of the House of
			 Representatives, and the Committee on Energy and Natural Resources of the
			 Senate a report of its findings, analyses, and recommendations to improve
			 the plan, including a review of the most recent budget request.
					(d)ITER studyThe Comptroller General shall conduct a study to identify uncertainties and the outlook regarding
			 on-schedule completion of the International Thermonuclear Experimental
			 Reactor. The study shall review, examine, and investigate any management
			 and technical challenges, as well as financial risks, associated with the
			 International Thermonuclear Experimental Reactor. Not later than 6 months
			 after the date of enactment of this Act, the Comptroller General shall
			 submit a report to Congress on the results of the study.
					117.Nuclear physics
					(a)ProgramThe Director shall carry out a program of experimental and theoretical research, and support
			 associated facilities, to discover, explore, and understand all forms of
			 nuclear matter.
					(b)Isotope development and production for research applicationsThe Director shall carry out a program for the production of isotopes, including the development of
			 techniques to produce isotopes, that the Secretary determines are needed
			 for research, medical, industrial, or other purposes. In making this
			 determination, the Secretary shall—
						(1)ensure that, as has been the policy of the United States since the publication in 1965 of Federal
			 Register notice 30 Fed. Reg. 3247, isotope production activities do not
			 compete with private industry unless critical national interests
			 necessitate the Federal Government’s involvement;
						(2)ensure that activities undertaken pursuant to this section, to the extent practicable, promote the
			 growth of a robust domestic isotope production industry; and
						(3)consider any relevant recommendations made by Federal advisory committees, the National Academies,
			 and interagency working groups in which the Department participates.
						118.Science laboratories infrastructure program
					(a)ProgramThe Director shall carry out a program to improve the safety, efficiency, and mission readiness of
			 infrastructure at Office of Science laboratories. The program shall
			 include projects to—
						(1)renovate or replace space that does not meet research needs;
						(2)replace facilities that are no longer cost effective to renovate or operate;
						(3)modernize utility systems to prevent failures and ensure efficiency;
						(4)remove excess facilities to allow safe and efficient operations; and
						(5)construct modern facilities to conduct advanced research in controlled environmental conditions.
						(b)ApproachIn carrying out this section, the Director shall utilize all available approaches and mechanisms,
			 including capital line items, minor construction projects, energy savings
			 performance contracts, utility energy service contracts, alternative
			 financing, and expense funding, as appropriate.
					119.Authorization of appropriations
					(a)Fiscal year 2014There are authorized to be appropriated to the Secretary for the Office of Science for fiscal year
			 2014 $5,071,000,000, of which—
						(1)$1,712,757,000 shall be for Basic Energy Science;
						(2)$797,521,000 shall be for High Energy Physics;
						(3)$610,196,000 shall be for Biological and Environmental Research;
						(4)$569,938,000 shall be for Nuclear Physics;
						(5)$478,593,000 shall be for Advanced Scientific Computing Research;
						(6)$505,677,000 shall be for Fusion Energy Sciences;
						(7)$97,818,000 shall be for Science Laboratories Infrastructure;
						(8)$185,000,000 shall be for Science Program Direction;
						(9)$87,000,000 shall be for Safeguards and Security; and
						(10)$26,500,000 shall be for Workforce Development for Teachers and Scientists.
						(b)Fiscal year 2015There are authorized to be appropriated to the Secretary for the Office of Science for fiscal year
			 2015 $5,324,550,000, of which—
						(1)$1,900,000,000 shall be for Basic Energy Science;
						(2)$825,000,000 shall be for High Energy Physics;
						(3)$500,000,000 shall be for Biological and Environmental Research;
						(4)$593,573,000 shall be for Nuclear Physics;
						(5)$600,000,000 shall be for Advanced Scientific Computing Research;
						(6)$521,288,000 shall be for Fusion Energy Sciences;
						(7)$79,189,000 shall be for Science Laboratories Infrastructure;
						(8)$185,000,000 shall be for Science Program Direction;
						(9)$94,000,000 shall be for Safeguards and Security; and
						(10)$26,500,000 shall be for Workforce Development for Teachers and Scientists.
						BMiscellaneous
				121.Transparency
					(a)Cost ShareThe Secretary shall make public all cost-share waivers granted under section 988(b)(3) or (c)(2) of
			 the Energy Policy Act of 2005 (42 U.S.C. 16352(b)(3) or (c)(2)) not later
			 than 30 days after the waiver is issued. The information shall include—
						(1)the name of the entity receiving the waiver;
						(2)a justification for the reduction or elimination;
						(3)the final cost share percentage;
						(4)the amount of total cost share;
						(5)the date when the waiver is granted; and
						(6)a description of the supported project.
						(b)Technology transfer agreementsThe Secretary shall make public, not later than 30 days after a National Laboratory enters into a
			 technology transfer agreement with a nongovernment entity, basic,
			 nonproprietary information related to such technology transfer agreement,
			 including—
						(1)Cooperative Research and Development Agreements;
						(2)non-Federal Work for Others Agreements; and
						(3)Agreements for Commercializing Technology under the pilot program described in section 127.
						(c)Financial awardsThe Secretary shall make public all grants, agreements, and other financial support for all
			 research, development, demonstration, and commercial application
			 activities within 30 days of an agreement. The information shall include—
						(1)the name of the project recipient, including all project partners;
						(2)the amount of the award;
						(3)a project description; and
						(4)the expected timeframe of completion.
						(d)ExemptionThis section shall not require the disclosure of information protected from disclosure under
			 section 552(b) of title 5, United States Code.
					122.National Energy Technology Laboratory
					(a)FindingCongress finds that the Department of Energy owns 17 National Laboratories, 16 of which are
			 contractor-operated. The National Energy Technology Laboratory is the
			 exclusive Government-operated laboratory.
					(b)AssessmentNot later than 60 days after the date of enactment of this Act, the Under Secretary shall enter
			 into an arrangement with the National Academy of Public Administration to
			 conduct an assessment of the management and operations of the National
			 Energy Technology Laboratory.
					(c)Elements of assessmentThe assessment performed under subsection (b) shall—
						(1)compare laboratory management as a government-owned, government-operated model compared to a
			 government-owned, contractor-operated model;
						(2)provide a cost-benefit analysis to support the comparison under paragraph (1); and
						(3)identify a strategy for transitioning the laboratory to a government-owned, contractor-operated
			 model.
						(d)Secretary’s ResponseNot later than 90 days after the completion of the assessment performed under subsection (b), the
			 Secretary shall deliver to the Committee on Science, Space, and Technology
			 of the House of Representatives and the Committee on Energy and Natural
			 Resources of the Senate a response to the findings and recommendations of
			 the National Academy of Public Administration.
					123.Savings clauseNothing in this subtitle or an amendment made by this subtitle abrogates or otherwise affects the
			 primary responsibilities of any National Laboratory to the Department.
				124.Under Secretary for Science and Energy
					(a)In generalSection 202(b) of the Department of Energy Organization Act (42 U.S.C. 7132(b)) is amended—
						(1)by striking Under Secretary for Science each place it appears and inserting Under Secretary for Science and Energy; and
						(2)in paragraph (4)—
							(A)in subparagraph (F), by striking and at the end;
							(B)in subparagraph (G), by striking the period at the end and inserting a semicolon; and
							(C)by inserting after subparagraph (G) the following:
								
									(H)establish appropriate linkages between offices under the jurisdiction of the Under Secretary; and
									(I)perform such functions and duties as the Secretary shall prescribe, consistent with this section.. 
							(b)Conforming amendments
						(1)Section 3164(b)(1) of the Department of Energy Science Education Enhancement Act (42 U.S.C.
			 7381a(b)(1)) is amended by striking Under Secretary for Science and inserting Under Secretary for Science and Energy.
						(2)Section 641(h)(2) of the United States Energy Storage Competitiveness Act of 2007 (42 U.S.C.
			 17231(h)(2)) is amended by striking Under Secretary for Science and inserting Under Secretary for Science and Energy.
						125.National Laboratories operations and performance management
					(a)In generalThe Secretary shall ensure that the following duties and responsibilities are carried out through
			 one or more appropriate statutory or administrative entities:
						(1)Evaluation, coordination, and promotion of transfer of National Laboratory research and development
			 results to the market in collaboration with the Technology Transfer
			 Coordinator.
						(2)Submission to the Secretary of reports describing recommendations for best practices for the
			 National Laboratories including, with respect to management and operations
			 procedures, conflict of interest regulations, engagement with the private
			 sector, and technology transfer methodologies.
						(3)Implementation of other duties, as the Secretary determines appropriate, to improve the operations
			 and performance of the National Laboratories.
						(b)ReportingThe Secretary, in consultation with the appropriate committees of Congress, shall provide an annual
			 update on progress made in carrying out subsection (a), including the
			 improvement of National Laboratory operations and performance and
			 strategic departmental and National Laboratory coordination.
					126.Sense of Congress on an integrated strategy for National Laboratories in the 21st centuryIt is the sense of Congress that—
					(1)the establishment of the independent Commission to Review the Effectiveness of the National Energy
			 Laboratories under section 319 of title III of division D of the
			 Consolidated Appropriations Act, 2014, is an important step towards
			 developing a coordinated strategy for the National Laboratories in the
			 21st century; and
					(2)Congress looks forward to—
						(A)receiving the findings and conclusions of the Commission; and
						(B)engaging with the Administration—
							(i)in strengthening the mission of the National Laboratories; and
							(ii)to reform and modernize the operations and management of the National Laboratories.
							127.Agreements for Commercializing Technology pilot program
					(a)In generalThe Secretary shall carry out the Agreements for Commercializing Technology pilot program of the
			 Department, as announced by the Secretary on December 8, 2011, in
			 accordance with this section.
					(b)TermsEach agreement entered into pursuant to the pilot program referred to in subsection (a) shall
			 provide to the contractor of the applicable National Laboratory, to the
			 maximum extent determined to be appropriate by the Secretary, increased
			 authority to negotiate contract terms, such as intellectual property
			 rights, indemnification, payment structures, performance guarantees, and
			 multiparty collaborations.
					(c)Eligibility
						(1)In generalNotwithstanding any other provision of law (including regulations), any National Laboratory may
			 enter into an agreement pursuant to the pilot program referred to in
			 subsection (a).
						(2)Agreements with non-Federal entitiesTo carry out paragraph (1) and subject to paragraph (3), the Secretary shall permit the directors
			 of the National Laboratories to execute agreements with non-Federal
			 entities, including non-Federal entities already receiving Federal funding
			 that will be used to support activities under agreements executed pursuant
			 to paragraph (1).
						(3)RestrictionThe requirements of chapter 18 of title 35, United States Code (commonly known as the Bayh-Dole Act) shall apply if—
							(A)the agreement is a funding agreement (as that term is defined in section 201 of that title); and
							(B)at least 1 of the parties to the funding agreement is eligible to receive rights under that
			 chapter.
							(d)Submission to SecretaryEach affected director of a National Laboratory shall submit to the Secretary, with respect to each
			 agreement entered into under this section—
						(1)a summary of information relating to the relevant project;
						(2)the total estimated costs of the project;
						(3)estimated commencement and completion dates of the project; and
						(4)other documentation determined to be appropriate by the Secretary.
						(e)CertificationThe Secretary shall require the contractor of the affected National Laboratory to certify that each
			 activity carried out under a project for which an agreement is entered
			 into under this section—
						(1)is not in direct competition with the private sector; and
						(2)does not present, or minimizes, any apparent conflict of interest, and avoids or neutralizes any
			 actual conflict of interest, as a result of the agreement under this
			 section.
						(f)ExtensionThe pilot program referred to in subsection (a) shall be extended for a term of 2 years after the
			 date of enactment of this Act.
					(g)ReportNot later than 60 days after the date described in subsection (f), the Secretary, in coordination
			 with directors of the National Laboratories, shall submit to the Committee
			 on Science, Space, and Technology of the House of Representatives and the
			 Committee on Energy and Natural Resources of the Senate a report that—
						(1)assesses the overall effectiveness of the pilot program referred to in subsection (a);
						(2)identifies opportunities to improve the effectiveness of the pilot program;
						(3)assesses the potential for program activities to interfere with the responsibilities of the
			 National Laboratories to the Department; and
						(4)provides a recommendation regarding the future of the pilot program.
						128.Technology transfer
					(a)In generalSubject to subsections (b) and (c), the Secretary shall delegate to directors of the National
			 Laboratories signature authority with respect to any agreement described
			 in subsection (b) the total cost of which (including the National
			 Laboratory contributions and project recipient cost share) is less than
			 $500,000.
					(b)AgreementsSubsection (a) applies to—
						(1)a cooperative research and development agreement;
						(2)a non-Federal work-for-others agreement; and
						(3)Agreements for Commercializing Technology entered into under the pilot program described in section
			 127.
						(c)Administration
						(1)AccountabilityThe director of the affected National Laboratory and the affected contractor shall carry out an
			 agreement under this section in accordance with applicable policies of the
			 Department, including by ensuring that the agreement does not compromise
			 any national security, economic, or environmental interest of the United
			 States.
						(2)CertificationThe director of the affected National Laboratory and the affected contractor shall certify that
			 each activity carried out under a project for which an agreement is
			 entered into under this section does not present, or minimizes, any
			 apparent conflict of interest, and avoids or neutralizes any actual
			 conflict of interest, as a result of the agreement under this section.
						(3)Availability of recordsOn entering an agreement under this section, the director of a National Laboratory shall submit to
			 the Secretary for monitoring and review all records of the National
			 Laboratory relating to the agreement.
						(4)RatesThe director of a National Laboratory may charge higher rates for services performed under a
			 partnership agreement entered into pursuant to this section, regardless of
			 the full cost of recovery.
						(d)Conforming amendmentSection 12 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3710a) is amended—
						(1)in subsection (a)—
							(A)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and indenting
			 the subparagraphs appropriately;
							(B)by striking Each Federal agency and inserting the following:
								
									(1)In generalExcept as provided in paragraph (2), each Federal agency; and
							(C)by adding at the end the following:
								
									(2)ExceptionNotwithstanding paragraph (1), in accordance with section 128(a) of the Enabling Innovation for Science, Technology, and Energy in America Act of 2014, approval by the Secretary of Energy shall not be required for any technology transfer agreement
			 proposed to be entered into by a National Laboratory of the Department of
			 Energy, the total cost of which (including the National Laboratory
			 contributions and project recipient cost share) is less than $500,000.; and
							(2)in subsection (b), by striking subsection (a)(1) each place it appears and inserting subsection (a)(1)(A).
						129.Inclusion of early-stage technology demonstration in authorized technology transfer activitiesSection 1001 of the Energy Policy Act of 2005 (42 U.S.C. 16391) is amended by—
					(1)redesignating subsection (g) as subsection (h); and
					(2)inserting after subsection (f) the following:
						
							(g)Early-Stage technology demonstrationThe Secretary shall permit the directors of the National Laboratories to use funds allocated for
			 technology transfer within the Department to carry out early-stage and
			 pre-commercial technology demonstration activities to remove technology
			 barriers that limit private sector interest and demonstrate potential
			 commercial applications of any research and technologies arising from
			 National Laboratory activities intended to meet the Federal Government’s
			 research needs..
					130.Funding competitiveness for institutions of higher education and other nonprofit institutionsSection 988(b) of the Energy Policy Act of 2005 (42 U.S.C. 16352(b)) is amended—
					(1)in paragraph (1), by striking Except as provided in paragraphs (2) and (3) and inserting Except as provided in paragraphs (2), (3), and (4); and
					(2)by adding at the end the following:
						
							(4)Exemption for institutions of higher education and other nonprofit institutions
								(A)In generalParagraph (1) shall not apply to a research or development activity performed by an institution of
			 higher education or nonprofit institution (as defined in section 4 of the
			 Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3703)).
								(B)Termination dateThe exemption under subparagraph (A) shall apply during the 6-year period beginning on the date of
			 enactment of this paragraph..
					131.Report by Government Accountability OfficeNot later than 3 years after the date of enactment of this Act, the Comptroller General of the
			 United States shall submit to Congress a report describing the results of
			 the projects developed under sections 127, 128, and 129, and the
			 amendments made thereby, including information regarding—
					(1)partnerships initiated as a result of those projects and the potential linkages presented by those
			 partnerships with respect to national priorities and other taxpayer-funded
			 research; and
					(2)whether the activities carried out under those projects result in—
						(A)fiscal savings;
						(B)expansion of National Laboratory capabilities;
						(C)increased efficiency of technology transfers; or
						(D)an increase in general efficiency of the National Laboratory system.
						132.DefinitionsIn this title:
					(1)DepartmentThe term Department means the Department of Energy.
					(2)DirectorThe term Director means the Director of the Office of Science.
					(3)National LaboratoriesThe term National Laboratories means Department of Energy nonmilitary national laboratories, including—
						(A)Ames Laboratory;
						(B)Argonne National Laboratory;
						(C)Brookhaven National Laboratory;
						(D)Fermi National Accelerator Laboratory;
						(E)Idaho National Laboratory;
						(F)Lawrence Berkeley National Laboratory;
						(G)National Energy Technology Laboratory;
						(H)National Renewable Energy Laboratory;
						(I)Oak Ridge National Laboratory;
						(J)Pacific Northwest National Laboratory;
						(K)Princeton Plasma Physics Laboratory;
						(L)Savannah River National Laboratory;
						(M)Stanford Linear Accelerator Center;
						(N)Thomas Jefferson National Accelerator Facility; and
						(O)any laboratories operated by the National Nuclear Security Administration, but only with respect to
			 the civilian energy activities thereof.
						(4)Office of ScienceThe term Office of Science means the Department of Energy Office of Science.
					(5)SecretaryThe term Secretary means the Secretary of Energy.
					(6)STEMThe term STEM means, science, technology, engineering, and mathematics.
					(7)Under SecretaryThe term Under Secretary means the Under Secretary for Science and Energy.
					IIONE Future
			201.Short titleThis title may be cited as the Our Nation’s Energy Future Act of 2014 or the ONE Future Act.
			ACrosscutting Research and Development
				211.Crosscutting research and development
					(a)FindingsCongress finds the following:
						(1)The President believes that the United States energy policy must have an all-of-the-above strategy for the 21st century that develops every source of American-made
			 energy.
						(2)The Department plays a strategic role in critical energy research and development to ensure a
			 balanced, prosperous, and secure energy future.
						(b)Addressing our Nation’s energy future issuesThe Secretary shall, through the Under Secretary for Science and Energy, utilize the capabilities
			 of the Department to address issues facing our Nation’s energy future,
			 including identifying strategic opportunities for collaborative research,
			 development, demonstration, and commercial application of innovative
			 science and technologies for—
						(1)advancing the state of the energy-water-land use nexus;
						(2)improving energy transmission and distribution systems security and resiliency;
						(3)utilizing supercritical carbon dioxide in electric power generation;
						(4)subsurface engineering;
						(5)exascale computing; and
						(6)critical challenges identified through comprehensive energy studies, evaluations, and reviews.
						(c)Crosscutting approachesTo the maximum extent practicable, the Secretary shall seek to leverage existing programs, and
			 consolidate and coordinate activities, throughout the Department to
			 promote collaboration and crosscutting approaches within programs.
					(d)Additional actionsThe Secretary shall—
						(1)prioritize activities that promote the utilization of all affordable domestic resources;
						(2)identify opportunities for public-private partnerships, innovative financing mechanisms, and grant
			 challenges;
						(3)develop a rigorous and realistic planning, evaluation, and technical assessment framework for
			 setting objective, long-term strategic goals and evaluating progress that
			 ensures the integrity and independence to insulate planning from political
			 influence and the agility and flexibility to adapt to market dynamics;
						(4)ensure that activities shall be undertaken in a manner that does not duplicate other activities
			 within the Department or other Federal Government activities; and
						(5)identify programs that may be more effectively left to the States, industry, nongovernmental
			 organizations, institutions of higher education, or other stakeholders.
						212.Strategic research portfolio analysis and coordination planSection 994 of Energy Policy Act of 2005 (42 U.S.C. 16358) is amended to read as follows:
					
						994.Strategic research portfolio analysis and coordination plan
							(a)In generalThe Secretary shall periodically review all of the science and technology activities of the
			 Department in a strategic framework that takes into account the frontiers
			 of science to which the Department can contribute, the national needs
			 relevant to the Department's statutory missions, and global energy
			 dynamics.
							(b)Coordination analysis and planAs part of the review under subsection (a), the Secretary shall develop a coordination plan to
			 improve coordination and collaboration in research, development,
			 demonstration, and commercial application activities across Department
			 organizational boundaries.
							(c)Plan contentsThe plan shall describe—
								(1)cross-cutting scientific and technical issues and research questions that span more than one
			 program or major office of the Department;
								(2)how the applied technology programs of the Department are coordinating their activities, and
			 addressing those questions;
								(3)ways in which the technical interchange within the Department, particularly between the Office of
			 Science and the applied technology programs, can be enhanced, including
			 ways in which the research agendas of the Office of Science and the
			 applied programs can interact and assist each other;
								(4)a description of how the Secretary will ensure that the Department’s overall research agenda
			 include, in addition to fundamental, curiosity-driven research,
			 fundamental research related to topics of concern to the applied programs,
			 and applications in Departmental technology programs of research results
			 generated by fundamental, curiosity-driven research;
								(5)critical assessments of any ongoing programs that have experienced sub-par performance or cost
			 over-runs of 10 percent or more over one or more years; and
								(6)activities that may be more effectively left to the States, industry, nongovernmental
			 organizations, institutions of higher education, or other stakeholders.
								(d)Plan transmittalNot later than 1 year after the date of enactment of the ONE Future Act, and every 4 years thereafter, the Secretary shall transmit to the Committee on Science, Space,
			 and Technology of the House of Representatives and the Committee on Energy
			 and Natural Resources of the Senate the results of the review under
			 subsection (a) and the coordination plan under subsection (b)..
				213.Strategy for facilities and infrastructure
					(a)AmendmentsSection 993 of the Energy Policy Act of 2005 (42 U.S.C. 16357) is amended—
						(1)by amending the section heading to read as follows: Strategy for facilities and infrastructure; and
						(2)in subsection (b)(1), by striking 2008 inserting 2018.
						(b)Table of contents amendmentThe item relating to section 993 in the table of contents of the Energy Policy Act of 2005 is
			 amended to read as follows:
						
							
								Sec. 993. Strategy for facilities and infrastructure..
					214.Distributed energy and electric energy systemsSection 921 of the Energy Policy Act of 2005 (42 U.S.C. 16211) is amended to read as follows:
					
						921.Distributed energy and electric energy systems
							(a)In generalThe Secretary shall carry out programs of research, development, demonstration, and commercial
			 application on distributed energy resources and systems reliability and
			 efficiency, to improve the reliability and efficiency of distributed
			 energy resources and systems, integrating advanced energy technologies
			 with grid connectivity, including activities described in this subtitle.
			 The programs shall address advanced energy technologies and systems and
			 advanced grid security, resiliency, and reliability technologies.
							(b)ObjectivesTo the maximum extent practicable, the Secretary shall seek to—
								(1)leverage existing programs;
								(2)consolidate and coordinate activities throughout the Department to promote collaboration and
			 crosscutting approaches;
								(3)ensure activities are undertaken in a manner that does not duplicate other activities within the
			 Department or other Federal Government activities; and
								(4)identify programs that may be more effectively left to the States, industry, nongovernmental
			 organizations, institutions of higher education, or other stakeholders..
				215.Distributed energy technology coordinating consortia
					(a)AmendmentsSection 924 of the Energy Policy Act of 2005 (42 U.S.C. 16214) is amended—
						(1)by amending the section heading to read as follows: Distributed energy technology coordinating consortia;
						(2)by striking paragraph (2) of subsection (b); and
						(3)by redesignating paragraph (3) of subsection (b) as paragraph (2).
						(b)Table of contents amendmentThe item relating to section 924 in the table of contents of the Energy Policy Act of 2005 is
			 amended to read as follows:
						
							
								Sec. 924. Distributed energy technology coordinating consortia..
					216.Electric transmission and distribution research and development
					(a)AmendmentsSection 925 of the Energy Policy Act of 2005 (42 U.S.C. 16215) is amended—
						(1)by amending the section heading to read as follows: Electric transmission and distribution research and development;
						(2)in subsection (a), by inserting innovations for after which shall include;
						(3)in subsection (b)(1), by striking this Act and inserting the ONE Future Act; and
						(4)by amending subsection (c) to read as follows:
							
								(c)Implementation
									(1)ConsortiumThe Secretary shall consider implementing the program under this section using a consortium of
			 participants from industry, institutions of higher education, and National
			 Laboratories.
									(2)ObjectivesTo the maximum extent practicable the Secretary shall seek to—
										(A)leverage existing programs;
										(B)consolidate and coordinate activities, throughout the Department to promote collaboration and
			 crosscutting approaches;
										(C)ensure activities are undertaken in a manner that does not duplicate other activities within the
			 Department or other Federal Government activities; and
										(D)identify programs that may be more effectively left to the States, industry, nongovernmental
			 organizations, institutions of higher education, or other stakeholders..
						(b)Table of contents amendmentThe item relating to section 925 in the table of contents of the Energy Policy Act of 2005 is
			 amended to read as follows:
						
							
								Sec. 925. Electric transmission and distribution research and development..
					BNuclear Energy Research and Development
				221.ObjectivesSection 951 of the Energy Policy Act of 2005 (42 U.S.C. 16271) is amended—
					(1)by amending subsection (a) to read as follows:
						
							(a)In generalThe Secretary shall conduct programs of civilian nuclear energy research, development,
			 demonstration, and commercial application, including activities described
			 in this subtitle. Such programs shall take into consideration the
			 following objectives:
								(1)Enhancing nuclear power's viability as part of the United States energy portfolio.
								(2)Reducing used nuclear fuel and nuclear waste products generated by civilian nuclear energy.
								(3)Supporting technological advances in areas that industry by itself is not likely to undertake
			 because of technical and financial uncertainty.
								(4)Providing the technical means to reduce the likelihood of nuclear proliferation.
								(5)Maintaining a cadre of nuclear scientists and engineers.
								(6)Maintaining National Laboratory and university nuclear programs, including their infrastructure.
								(7)Supporting both individual researchers and multidisciplinary teams of researchers to pioneer new
			 approaches in nuclear energy, science, and technology.
								(8)Developing, planning, constructing, acquiring, and operating special equipment and facilities for
			 the use of researchers.
								(9)Supporting technology transfer and other appropriate activities to assist the nuclear energy
			 industry, and other users of nuclear science and engineering, including
			 activities addressing reliability, availability, productivity, component
			 aging, safety, and security of nuclear power plants.
								(10)Reducing the environmental impact of nuclear energy-related activities.
								(11)Researching and developing technologies and processes to meet Federal and State requirements and
			 standards for nuclear power systems.;
					(2)by striking subsections (b) through (d); and
					(3)by redesignating subsection (e) as subsection (b).
					222.Program objectives studySection 951 of the Energy Policy Act of 2005 (42 U.S.C. 16271) is further amended by adding at the
			 end the following new subsection:
					
						(c)Program objectives studyIn furtherance of the program objectives listed in subsection (a) of this section, the Government
			 Accountability Office shall, within one year after the date of enactment
			 of this subsection, transmit to the Congress a report on the results of a
			 study on the scientific and technical merit of major Federal and State
			 requirements and standards, including moratoria, that delay or impede the
			 further development and commercialization of nuclear power, and how the
			 Department can assist in overcoming such delays or impediments..
				223.Nuclear energy research and development programsSection 952 of the Energy Policy Act of 2005 (42 U.S.C. 16272) is amended by striking subsections
			 (c) through (e) and inserting the following:
					
						(c)Reactor concepts
							(1)In generalThe Secretary shall carry out a program of research, development, demonstration, and commercial
			 application to advance nuclear power systems as well as technologies to
			 sustain currently deployed systems.
							(2)Designs and technologiesIn conducting the program under this subsection, the Secretary shall examine advanced reactor
			 designs and nuclear technologies, including those that—
								(A)are economically competitive with other electric power generation plants;
								(B)have higher efficiency, lower cost, and improved safety compared to reactors in operation as of the
			 date of enactment of the ONE Future Act;
								(C)utilize passive safety features;
								(D)minimize proliferation risks;
								(E)substantially reduce production of high-level waste per unit of output;
								(F)increase the life and sustainability of reactor systems currently deployed;
								(G)use improved instrumentation;
								(H)are capable of producing large-scale quantities of hydrogen or process heat;
								(I)minimize water usage or use alternatives to water as a cooling mechanism; or
								(J)use nuclear energy as part of an integrated energy system.
								(3)International cooperationIn carrying out the program under this subsection, the Secretary shall seek opportunities to
			 enhance the progress of the program through international cooperation
			 through such organizations as the Generation IV International Forum or any
			 other international collaboration the Secretary considers appropriate.
							(4)ExceptionsNo funds authorized to be appropriated to carry out the activities described in this subsection
			 shall be used to fund the activities authorized under sections 641 through
			 645..
				224.Small modular reactor programSection 952 of the Energy Policy Act of 2005 (42 U.S.C. 16272) is further amended by adding at the
			 end the following new subsection:
					
						(d)Small modular reactor program
							(1)In generalThe Secretary shall carry out a small modular reactor program to promote research, development,
			 demonstration, and commercial application of small modular reactors,
			 including through cost-shared projects for commercial application of
			 reactor systems designs.
							(2)ConsultationThe Secretary shall consult with and utilize the expertise of the Secretary of the Navy in
			 establishing and carrying out such program.
							(3)Additional activitiesActivities may also include development of advanced computer modeling and simulation tools, by
			 Federal and non-Federal entities, which demonstrate and validate new
			 design capabilities of innovative small modular reactor designs.
							(4)DefinitionFor the purposes of this subsection, the term small modular reactor means a nuclear reactor meeting generally accepted industry standards—
								(A)with a rated capacity of less than 300 electrical megawatts;
								(B)with respect to which most parts can be factory assembled and shipped as modules to a reactor plant
			 site for assembly; and
								(C)that can be constructed and operated in combination with similar reactors at a single site..
				225.Conventional improvements to nuclear power plantsSection 952 of the Energy Policy Act of 2005 (42 U.S.C. 16272) is further amended by adding at the
			 end the following new subsection:
					
						(e)Conventional improvements to nuclear power plants
							(1)In generalThe Secretary may carry out a Nuclear Energy Research Initiative for research and development
			 related to power conversion improvements to nuclear power plants to
			 promote the research, development, demonstration, and commercial
			 application of—
								(A)cooling systems;
								(B)turbine technologies;
								(C)heat exchangers and pump design;
								(D)special coatings to improve lifetime of components and performance of heat exchangers; and
								(E)advanced power conversion systems for advanced reactor technologies.
								(2)AdministrationThe Secretary may undertake initiatives under this subsection only when the goals are relevant and
			 proper to enhance the performance of technologies developed under
			 subsection (c). Not more than $10,000,000 of funds authorized for this
			 section may be used for carrying out this subsection..
				226.Fuel cycle research and development
					(a)AmendmentsSection 953 of the Energy Policy Act of 2005 (42 U.S.C. 16273) is amended—
						(1)in the section heading by striking Advanced fuel cycle initiative and inserting Fuel cycle research and development;
						(2)by striking subsection (a);
						(3)by redesignating subsections (b) through (d) as subsections (d) through (f), respectively; and
						(4)by inserting before subsection (d), as so redesignated by paragraph (3) of this subsection, the
			 following new subsections:
							
								(a)In generalThe Secretary shall conduct a fuel cycle research, development, demonstration, and commercial
			 application program (referred to in this section as the program) on fuel cycle options that improve uranium resource utilization, maximize energy generation,
			 minimize nuclear waste creation, improve safety, mitigate risk of
			 proliferation, and improve waste management in support of a national
			 strategy for spent nuclear fuel and the reactor concepts research,
			 development, demonstration, and commercial application program under
			 section 952(c).
								(b)Fuel cycle optionsUnder this section the Secretary may consider implementing the following initiatives:
									(1)Open cycleDeveloping fuels, including the use of nonuranium materials and alternate claddings, for use in
			 reactors that increase energy generation, improve safety performance and
			 margins, and minimize the amount of nuclear waste produced in an open fuel
			 cycle.
									(2)RecycleDeveloping advanced recycling technologies, including advanced reactor concepts to improve resource
			 utilization, reduce proliferation risks, and minimize radiotoxicity, decay
			 heat, and mass and volume of nuclear waste to the greatest extent
			 possible.
									(3)Advanced storage methodsDeveloping advanced storage technologies for both onsite and long-term storage that substantially
			 prolong the effective life of current storage devices or that
			 substantially improve upon existing nuclear waste storage technologies and
			 methods, including repositories.
									(4)Alternative and deep borehole storage methodsDeveloping alternative storage methods for long-term storage, including deep boreholes into stable
			 crystalline rock formations and mined repositories in a range of geologic
			 media.
									(5)Fast test reactorInvestigating the potential research benefits of a fast test reactor to conduct experiments on
			 fuels and materials related to fuel forms and fuel cycles that will
			 increase fuel utilization, reduce proliferation risks, and reduce nuclear
			 waste products.
									(6)Other technologiesDeveloping any other technology or initiative that the Secretary determines is likely to advance
			 the objectives of the program.
									(c)Additional advanced recycling and crosscutting activitiesIn addition to and in support of the specific initiatives described in paragraphs (1) through (6)
			 of subsection (b), the Secretary may support the following activities:
									(1)Development and testing of integrated process flow sheets for advanced nuclear fuel recycling
			 processes.
									(2)Research to characterize the byproducts and waste streams resulting from fuel recycling processes.
									(3)Research and development on reactor concepts or transmutation technologies that improve resource
			 utilization or reduce the radiotoxicity of waste streams.
									(4)Research and development on waste treatment processes and separations technologies, advanced waste
			 forms, and quantification of proliferation risks.
									(5)Identification and evaluation of test and experimental facilities necessary to successfully
			 implement the advanced fuel cycle initiative.
									(6)Advancement of fuel cycle-related modeling and simulation capabilities.
									(7)Research to understand the behavior of high-burnup fuels..
						(b)Conforming amendmentThe item relating to section 953 in the table of contents of the Energy Policy Act of 2005 is
			 amended to read as follows:
						
							
								Sec. 953. Fuel cycle research and development..
					227.Nuclear energy enabling technologies program
					(a)AmendmentSubtitle E of title IX of the Energy Policy Act of 2005 (42 U.S.C. 16271 et seq.) is amended by
			 adding at the end the following new section:
						
							958.Nuclear energy enabling technologies
								(a)In generalThe Secretary shall conduct a program to support the integration of activities undertaken through
			 the reactor concepts research, development, demonstration, and commercial
			 application program under section 952(c) and the fuel cycle research and
			 development program under section 953, and support crosscutting nuclear
			 energy concepts. Activities commenced under this section shall be
			 concentrated on broadly applicable research and development focus areas.
								(b)ActivitiesActivities conducted under this section may include research involving—
									(1)advanced reactor materials;
									(2)advanced radiation mitigation methods;
									(3)advanced proliferation and security risk assessment methods;
									(4)advanced sensors and instrumentation;
									(5)advanced nuclear manufacturing methods;
									(6)high performance computation modeling, including multiphysics, multidimensional modeling and
			 simulation for nuclear energy systems; and
									(7)any crosscutting technology or transformative concept aimed at establishing substantial and
			 revolutionary enhancements in the performance of future nuclear energy
			 systems that the Secretary considers relevant and appropriate to the
			 purpose of this section.
									(c)ReportThe Secretary shall submit, as part of the annual budget submission of the Department, a report on
			 the activities of the program conducted under this section, which shall
			 include a brief evaluation of each activity’s progress..
					(b)Conforming amendmentThe table of contents of the Energy Policy Act of 2005 is amended by adding at the end of the items
			 for subtitle E of title IX the following new item:
						
							
								Sec. 958. Nuclear energy enabling technologies..
					228.Technical standards collaboration
					(a)In generalThe Director of the National Institute of Standards and Technology shall establish a nuclear energy
			 standards committee (in this section referred to as the technical standards committee) to facilitate and support, consistent with the National Technology Transfer and Advancement Act
			 of 1995, the development or revision of technical standards for new and
			 existing nuclear power plants and advanced nuclear technologies.
					(b)Membership
						(1)In generalThe technical standards committee shall include representatives from appropriate Federal agencies
			 and the private sector, and be open to materially affected organizations
			 involved in the development or application of nuclear energy-related
			 standards.
						(2)Co-chairsThe technical standards committee shall be co-chaired by a representative from the National
			 Institute of Standards and Technology and a representative from a private
			 sector standards organization.
						(c)DutiesThe technical standards committee shall, in cooperation with appropriate Federal agencies—
						(1)perform a needs assessment to identify and evaluate the technical standards that are needed to
			 support nuclear energy, including those needed to support new and existing
			 nuclear power plants and advanced nuclear technologies;
						(2)formulate, coordinate, and recommend priorities for the development of new technical standards and
			 the revision of existing technical standards to address the needs
			 identified under paragraph (1);
						(3)facilitate and support collaboration and cooperation among standards developers to address the
			 needs and priorities identified under paragraphs (1) and (2);
						(4)as appropriate, coordinate with other national, regional, or international efforts on nuclear
			 energy-related technical standards in order to avoid conflict and
			 duplication and to ensure global compatibility; and
						(5)promote the establishment and maintenance of a database of nuclear energy-related technical
			 standards.
						(d)Authorization of appropriationsThere are authorized to be appropriated $1,000,000 for fiscal year 2015 to the Director of the
			 National Institute of Standards and Technology for activities under this
			 section.
					229.Evaluation of long-term operating needs
					(a)In generalThe Secretary shall enter into an arrangement with the National Academies to conduct an evaluation
			 of the scientific and technological challenges to the long-term
			 maintenance and safe operation of currently deployed nuclear power
			 reactors up to and beyond the specified design-life of reactor systems.
					(b)ReportNot later than 1 year after the date of enactment of this Act, the Secretary shall transmit to the
			 Congress, and make publically available, the results of the evaluation
			 undertaken by the Academies pursuant to subsection (a).
					230.Available facilities databaseThe Secretary shall prepare a database of non-Federal user facilities receiving Federal funds that
			 may be used for unclassified nuclear energy research.  The Secretary shall
			 make this database accessible on the Department’s website.
				231.Nuclear waste disposalTo the extent consistent with the requirements of current law, the Department shall be responsible
			 for disposal of high-level radioactive waste or spent nuclear fuel
			 generated by reactors under the programs authorized in this subtitle, or
			 the amendments made by this subtitle.
				CEnergy Efficiency and Renewable Energy Research and Development
				241.Energy efficiencySection 911 of the Energy Policy Act of 2005 (42 U.S.C. 16191) is amended to read as follows:
					
						911.Energy efficiency
							(a)ObjectivesThe Secretary shall conduct programs of energy efficiency research, development, demonstration, and
			 commercial application, including activities described in this subtitle.
			 Such programs shall prioritize activities that industry by itself is not
			 likely to undertake because of technical, financial, or regulatory
			 uncertainty, and take into consideration the following objectives:
								(1)Increasing energy efficiency.
								(2)Reducing the cost of energy and making the economy more competitive.
								(3)Improving the energy security of the United States.
								(4)Reducing the environmental impact of energy-related activities.
								(b)ProgramsPrograms under this subtitle shall include research, development, demonstration, and commercial
			 application of—
								(1)innovative, affordable technologies to improve the energy efficiency and environmental performance
			 of vehicles, including weight and drag reduction technologies, and
			 whole-vehicle design optimization;
								(2)cost-effective technologies, for new construction and retrofit, to improve the energy efficiency
			 and environmental performance of buildings, using a whole-buildings
			 approach;
								(3)advanced technologies to improve the energy efficiency, environmental performance, and process
			 efficiency of energy-intensive and waste-intensive industries; and
								(4)technologies to improve the energy efficiency of appliances and mechanical systems for buildings in
			 extreme climates, including cogeneration, trigeneration, and
			 polygeneration units and increased use of renewable resources, or
			 alternative fuels..
				242.Next Generation Lighting InitiativeSection 912 of the Energy Policy Act of 2005 (42 U.S.C. 16192) is repealed.
				243.Building standardsSection 914 of the Energy Policy Act of 2005 (42 U.S.C. 16194) is amended by striking subsection
			 (c).
				244.Secondary electric vehicle battery use programSection 915 of the Energy Policy Act of 2005 (42 U.S.C. 16195) is repealed.
				245.Energy Efficiency Science InitiativeSection 916(a) of the Energy Policy Act of 2005 (42 U.S.C. 16196(a)) is amended to read as follows:
					
						(a)EstablishmentThe Secretary shall establish an Energy Efficiency Science Initiative to be managed by the Under
			 Secretary for Science and Energy, for grants to be competitively awarded
			 and subject to peer review for research relating to energy efficiency
			 innovations..
				246.Advanced Energy Technology Transfer CentersSection 917 of the Energy Policy Act of 2005 (42 U.S.C. 16197) is amended—
					(1)in subsection (a)—
						(A)by inserting and at the end of paragraph (2)(B);
						(B)by striking ; and at the end of paragraph (3) and inserting a period; and
						(C)by striking paragraph (4);
						(2)in subsection (b)—
						(A)by striking paragraph (1);
						(B)by redesignating paragraphs (2) through (5) as paragraphs (1) through (4), respectively; and
						(C)by striking paragraph (6);
						(3)by amending subsection (g) to read as follows:
						
							(g)ProhibitionNone of the funds awarded under this section may be used for the construction of facilities or the
			 deployment of commercially available technologies.; and
					(4)by striking subsection (i).
					247.Renewable energySection 931 of the Energy Policy Act of 2005 (42 U.S.C. 16231) is amended to read as follows:
					
						931.Renewable energy
							(a)In General
								(1)ObjectivesThe Secretary shall conduct programs of renewable energy research, development, demonstration, and
			 commercial application, including activities described in this subtitle.
			 Such programs shall prioritize activities that industry by itself is not
			 likely to undertake because of technical, financial, or regulatory
			 uncertainty, and take into consideration the following objectives:
									(A)Increasing the conversion efficiency of all forms of renewable energy through improved
			 technologies.
									(B)Decreasing the cost of renewable energy generation and delivery.
									(C)Promoting the diversity of the energy supply.
									(D)Decreasing the dependence of the United States on foreign mineral resources.
									(E)Improving United States energy security.
									(F)Decreasing the environmental impact of renewable energy-related activities.
									(G)Increasing the export of renewable generation technologies from the United States.
									(2)Programs
									(A)Solar energyThe Secretary shall conduct a program of research, development, demonstration, and commercial
			 application for solar energy, including innovations in—
										(i)photovoltaics;
										(ii)solar heating;
										(iii)concentrating solar power;
										(iv)lighting systems that integrate sunlight and electrical lighting in complement to each other;
										(v)manufacturability of low cost, high quality solar systems; and
										(vi)development of technologies that can be easily integrated into new and existing buildings.
										(B)Wind energyThe Secretary shall conduct a program of research, development, demonstration, and commercial
			 application for wind energy, including innovations in—
										(i)low speed wind energy;
										(ii)testing and verification technologies;
										(iii)distributed wind energy generation; and
										(iv)transformational technologies for harnessing wind energy.
										(C)GeothermalThe Secretary shall conduct a program of research, development, demonstration, and commercial
			 application for geothermal energy. The program shall focus on developing
			 innovative and transformational technologies for reducing the costs of
			 geothermal energy, including technologies for—
										(i)improving detection of geothermal resources;
										(ii)decreasing drilling costs;
										(iii)decreasing maintenance costs through improved materials;
										(iv)increasing the potential for other revenue sources, such as mineral production; and
										(v)increasing the understanding of reservoir life cycle and management.
										(D)HydropowerThe Secretary shall conduct a program of research, development, demonstration, and commercial
			 application for cost competitive technologies that enable the development
			 of new and incremental hydropower capacity, adding to the diversity of the
			 energy supply of the United States, including:
										(i)Advanced technologies to enhance environmental performance and yield greater energy efficiencies.
										(ii)Ocean energy, including wave energy.
										(E)Miscellaneous projectsThe Secretary shall conduct research, development, demonstration, and commercial application
			 programs for—
										(i)the combined use of renewable energy technologies with one another and with other energy
			 technologies, including the combined use of renewable power and fossil
			 technologies;
										(ii)renewable energy technologies for cogeneration of hydrogen and electricity;
										(iii)kinetic hydro turbines; and
										(iv)the Pioneering Energy Research Program under section 262 of the ONE Future Act.
										(b)Rural Demonstration ProjectsIn carrying out this section, the Secretary, in consultation with the Secretary of Agriculture,
			 shall give priority to demonstrations that assist in delivering
			 electricity to rural and remote locations including—
								(1)advanced renewable power technology, including combined use with fossil technologies;
								(2)biomass; and
								(3)geothermal energy systems.
								(c)Analysis and Evaluation
								(1)In generalThe Secretary shall conduct analysis and evaluation in support of the renewable energy programs
			 under this subtitle. These activities shall be used to guide budget and
			 program decisions, and shall include—
									(A)economic and technical analysis of renewable energy potential, including resource assessment;
									(B)analysis of past program performance, both in terms of technical advances and in market
			 introduction of renewable energy;
									(C)assessment of domestic and international market drivers, including the impacts of any Federal,
			 State, or local grants, loans, loan guarantees, tax incentives, statutory
			 or regulatory requirements, or other government initiatives; and
									(D)any other analysis or evaluation that the Secretary considers appropriate.
									(2)FundingThe Secretary may designate up to 1 percent of the funds appropriated for carrying out this
			 subtitle for analysis and evaluation activities under this subsection.
								(3)Submittal to congressThis analysis and evaluation shall be submitted to the Committee on Science, Space, and Technology
			 of the House of Representatives and the Committee on Energy and Natural
			 Resources of the Senate at least 30 days before each annual budget request
			 is submitted to Congress..
				248.Bioenergy programSection 932 of the Energy Policy Act of 2005 (42 U.S.C. 16232) is amended to read as follows:
					
						932.Bioenergy program
							(a)ProgramThe Secretary shall conduct a program of research, development, demonstration, and commercial
			 application for bioenergy, including innovations in—
								(1)biopower energy systems;
								(2)biofuels;
								(3)bioproducts;
								(4)integrated biorefineries that may produce biopower, biofuels, and bioproducts; and
								(5)cross-cutting research and development in feedstocks.
								(b)Biofuels and BioproductsThe goals of the biofuels and bioproducts programs shall be to develop, in partnership with
			 industry and institutions of higher education—
								(1)advanced biochemical and thermochemical conversion technologies capable of making fuels from
			 lignocellulosic feedstocks that are price-competitive with fossil-based
			 fuels and fully compatible with either internal combustion engines or fuel
			 cell-powered vehicles;
								(2)advanced biotechnology processes capable of making biofuels and bioproducts with emphasis on
			 development of biorefinery technologies using enzyme-based processing
			 systems; and
								(3)other advanced processes that will enable the development of cost-effective bioproducts, including
			 biofuels.
								(d)Retrofit Technologies for the Development of Ethanol From Cellulosic MaterialsThe Secretary shall establish a program of research, development, demonstration, and commercial
			 application for technologies and processes to enable biorefineries that
			 exclusively use corn grain or corn starch as a feedstock to produce
			 ethanol to be retrofitted to accept a range of biomass, including
			 lignocellulosic feedstocks.
							(c)DefinitionsIn this section:
								(1)BiomassThe term biomass means—
									(A)any organic material grown for the purpose of being converted to energy;
									(B)any organic byproduct of agriculture (including wastes from food production and processing) that
			 can be converted into energy; or
									(C)any waste material that can be converted to energy, is segregated from other waste materials, and
			 is derived from—
										(i)any of the following forest-related resources: mill residues, precommercial thinnings, slash,
			 brush, or otherwise nonmerchantable material;
										(ii)wood waste materials, including waste pallets, crates, dunnage, manufacturing and construction wood
			 wastes (other than pressure-treated, chemically treated, or painted wood
			 wastes), and landscape or right-of-way tree trimmings, but not including
			 municipal solid waste, gas derived from the biodegradation of municipal
			 solid waste, or paper that is commonly recycled; or
										(iii)solids derived from waste water treatment processes.
										(2)Lignocellulosic feedstockThe term lignocellulosic feedstock means any portion of a plant or coproduct from conversion, including crops, trees, forest
			 residues, and agricultural residues not specifically grown for food,
			 including from barley grain, grapeseed, rice bran, rice hulls, rice straw,
			 soybean matter, and sugarcane bagasse..
				249.Concentrating solar power research programSection 934 of the Energy Policy Act of 2005 (42 U.S.C. 16234) is repealed.
				250.Renewable energy in public buildingsSection 935 of the Energy Policy Act of 2005 (42 U.S.C. 16235) and the item relating thereto in the
			 table of contents of that Act are repealed.
				DFossil Energy Research and Development
				261.Fossil energySection 961 of Energy Policy Act of 2005 (42 U.S.C. 16291) is amended to read as follows:
					
						961.Fossil energy
							(a)In generalThe Secretary shall carry out research, development, demonstration, and commercial application
			 programs in fossil energy, including activities under this subtitle, with
			 the goal of improving the efficiency, effectiveness, and environmental
			 performance of fossil energy production, upgrading, conversion, and
			 consumption. Such programs shall take into consideration the following
			 objectives:
								(1)Increasing the energy conversion efficiency of all forms of fossil energy through improved
			 technologies.
								(2)Decreasing the cost of all fossil energy production, generation, and delivery.
								(3)Promoting diversity of energy supply.
								(4)Decreasing the dependence of the United States on foreign energy supplies.
								(5)Improving United States energy security.
								(6)Decreasing the environmental impact of energy-related activities.
								(7)Increasing the export of fossil energy-related equipment, technology, and services from the United
			 States.
								(b)Limitations
								(1)UsesNone of the funds authorized for carrying out this section may be used for Fossil Energy
			 Environmental Restoration.
								(2)Institutions of higher educationNot less than 20 percent of the funds appropriated for carrying out section 964 of this Act for
			 each fiscal year shall be dedicated to research and development carried
			 out at institutions of higher education.
								(3)Use for regulatory assessments or determinationsThe results of any research, development, demonstration, or commercial application projects or
			 activities of the Department may not be used for regulatory assessments or
			 determinations by Federal regulatory authorities.
								(c)Assessments
								(1)Constraints against bringing resources to marketNot later than 1 year after the date of enactment of the ONE Future Act, the Secretary shall transmit to Congress an assessment of the technical, institutional, policy,
			 and regulatory constraints to bringing new domestic fossil resources to
			 market.
								(2)Technology capabilitiesNot later than 2 years after the date of enactment of the ONE Future Act, the Secretary shall transmit to Congress a long-term assessment of existing and projected
			 technological capabilities for expanded production from domestic
			 unconventional oil, gas, and methane reserves..
				262.Pioneering Energy Research
					(a)EstablishmentThe Secretary, in conjunction with the program consortium selected under subsection (d), shall
			 establish and carry out a public-private partnership Pioneering Energy
			 Research Program for research, development, demonstration, and commercial
			 application of technologies to maximize domestic energy production,
			 improve environmental stewardship, ensure domestic energy security, and
			 maintain global energy leadership.
					(b)Covered activitiesThe program under this section shall include research, development, demonstration, and commercial
			 application on—
						(1)natural gas and other petroleum resource exploration, production and consumption, including
			 technologies and processes to improve well and pipeline integrity, improve
			 understanding of fluid flow and storage, reduce surface footprints, and
			 improve water management technologies in conventional and unconventional
			 resources;
						(2)alternative liquid transportation fuel activities, including integration of biomass and natural gas
			 for transportation fuels production, cleaner fuels, renewable liquid fuels
			 other than ethanol, natural gas vehicles, and other innovative
			 fossil-based fuels;
						(3)energy system risk management, optimization, resiliency, and integration;
						(4)hydraulic fracturing and shale petroleum, including the establishment and continued operation of
			 one or more Hydraulic Fracturing Test Sites to address efficiency, safety,
			 and environmental sustainability of hydraulic fracturing and shale
			 petroleum technologies;
						(5)small producer technology challenges, including improving well integrity and efficiency;
						(6)subsurface energy exploration and production, including geothermal energy;
						(7)interstate and intrastate natural gas pipeline and distribution system integrity management; and
						(8)other domestic energy challenges as identified by the Secretary or the program consortium and
			 included in the annual plan prepared under subsection (i).
						(c)Role of the secretaryThe Secretary shall have ultimate responsibility for, and oversight of, all aspects of the program
			 under this section. The Secretary may not assign any activities to the
			 program consortium except as specifically authorized under this section.
					(d)Selection of the program consortium
						(1)In generalNot later than 180 days after the date of enactment of this Act, the Secretary shall select the
			 program consortium through an open, competitive process.
						(2)Requirement of section 501(c)(3) statusThe Secretary shall not select a program consortium under this section unless such consortium is an
			 organization described in section 501(c)(3) of the Internal Revenue Code
			 of 1986 and exempt from tax under such section 501(a) of such Code.
						(e)Role of the program consortiumUpon approval of the Secretary, the program consortium shall—
						(1)administer the program, to the extent provided under subsection (c);
						(2)issue research project solicitations;
						(3)make project awards to research performers;
						(4)disburse research funds awarded under this section to research performers in accordance with the
			 annual plan prepared under subsection (i); and
						(5)carry out other activities assigned to the program consortium or as provided in the annual plan.
						(f)Administrative costsTo compensate the program consortium for carrying out its activities under this section, the
			 Secretary shall provide to the program consortium up to 10 percent of the
			 total appropriation for carrying out this section each fiscal year.
					(g)CoordinationIn carrying out this section, the Secretary and the program consortium shall promote coordination
			 and cooperation among program offices at the Department.
					(h)Complementary researchThe Secretary, through the National Renewable Energy Laboratory and the National Energy Technology
			 Laboratory, shall carry out research and other activities complementary to
			 and supportive of the program authorized under this section. Up to 12.5
			 percent of appropriated program funds each fiscal year shall be for
			 complementary research conducted by the National Energy Technology
			 Laboratory and the National Renewable Energy Laboratory.
					(i)Annual plan
						(1)DevelopmentNot later than 1 year after the date of enactment of this Act, and annually thereafter, the program
			 consortium shall develop, and transmit to the Secretary, the Committee on
			 Science, Space, and Technology of the House of Representatives, and the
			 Committee on Energy and Natural Resources of the Senate, a plan for
			 activities under this section, including the distribution of Program
			 funds, which shall be reviewed and approved within 60 days by the
			 Secretary.
						(2)ContentsThe annual plan shall describe the ongoing and prospective activities of the program under this
			 section and shall include a list of any solicitations for awards to carry
			 out research, development, demonstration, and commercial application
			 activities, including specifics on the topics for such work, who would be
			 eligible to apply, selection criteria, and the duration of awards.
						(j)Awards
						(1)In generalUpon approval of the Secretary, the program consortium shall make awards to research performers to
			 carry out research, development, demonstration, and commercial application
			 activities under this section.
						(2)Oversight
							(A)In generalThe program consortium shall oversee the implementation of awards under this subsection, consistent
			 with the annual plan developed under subsection (i), including disbursing
			 funds and monitoring activities carried out under such awards for
			 compliance with the terms and conditions of the awards.
							(B)EffectNothing in subparagraph (A) shall limit the authority or responsibility of the Secretary to oversee
			 awards, or limit the authority of the Secretary to review or revoke
			 awards.
							(k)Authorization of appropriationsThere are authorized to be appropriated to the Secretary, to remain available until expended, for
			 carrying out this section—
						(1)$50,000,000, to be derived from amounts appropriated under section 291(c); and
						(2)$50,000,000, to be derived from amounts appropriated under section 291(d).
						263.Research, development, demonstration, and commercial application programs
					(a)In generalSection 962 of the Energy Policy Act of 2005 (42 U.S.C. 16292) is amended—
						(1)in subsection (a)—
							(A)in paragraph (10), by striking and at the end;
							(B)in paragraph (11), by striking the period at the end and inserting a semicolon; and
							(C)by adding at the end the following:
								
									(12)specific additional programs to address water use and reuse;
									(13)the testing, including the construction of testing facilities, of high temperature materials for
			 use in advanced systems for combustion or use of coal; and
									(14)innovations to application of existing coal conversion systems designed to increase efficiency of
			 conversion, flexibility of operation, and other modifications to address
			 existing usage requirements.;
							(2)by redesignating subsections (b) through (d) as subsections (c) through (e), respectively;
						(3)by inserting after subsection (a) the following:
							
								(b)Transformational coal technology program
									(1)In generalAs part of the program established under subsection (a), the Secretary may carry out a program
			 designed to undertake research, development, demonstration, and commercial
			 application of technologies, including the accelerated development of—
										(A)chemical looping technology;
										(B)supercritical carbon dioxide power generation cycles;
										(C)pressurized oxycombustion, including new and retrofit technologies; and
										(D)other technologies that are characterized by the use of—
											(i)alternative energy cycles;
											(ii)thermionic devices using waste heat;
											(iii)fuel cells;
											(iv)replacement of chemical processes with biotechnology;
											(v)nanotechnology;
											(vi)new materials in applications (other than extending cycles to higher temperature and pressure),
			 such as membranes or ceramics;
											(vii)carbon utilization, such as in construction materials, using low quality energy to reconvert back
			 to a fuel, or manufactured food;
											(viii)advanced gas separation concepts; and
											(ix)other technologies, including—
												(I)modular, manufactured components; and
												(II)innovative production or research techniques, such as using 3–D printer systems, for the production
			 of early research and development prototypes.
												(2)Cost shareIn carrying out the program described in paragraph (1), the Secretary shall enter into partnerships
			 with private entities to share the costs of carrying out the program. The
			 Secretary may reduce or eliminate the non-Federal cost share requirement
			 if the Secretary determines that the reduction or elimination is necessary
			 and appropriate considering the technological risks involved in the
			 project.; and
						(4)in subsection (c) (as so redesignated)—
							(A)by striking paragraph (1) and inserting the following:
								
									(1)In generalIn carrying out programs authorized by this section, the Secretary shall identify cost and
			 performance goals for coal-based technologies that would permit the
			 continued cost-competitive use of coal for the production of electricity,
			 chemical feedstocks, transportation fuels, and other marketable products.; and
							(B)in paragraph (2), by striking date of enactment of this Act each place it appears and inserting date of enactment of the ONE Future Act.
							(b)Advisory committee; authorization of appropriationsSection 963 of the Energy Policy Act of 2005 (42 U.S.C. 16293) is amended—
						(1)by amending paragraph (6) of subsection (c) to read as follows:
							
								(6)Advisory committee
									(A)In generalSubject to subparagraph (B), the Secretary shall establish an advisory committee to undertake, not
			 less frequently than once every 3 years, a review and prepare a report on
			 the progress being made by the Department of Energy to achieve the goals
			 described in subsections (a) and (b) of section 962 and subsection (b) of
			 this section.
									(B)Membership requirementsMembers of the advisory committee established under subparagraph (A) shall be appointed by the
			 Secretary.; and
						(2)by amending subsection (d) to read as follows:
							
								(d)Study of carbon dioxide pipelinesNot later than 1 year after the date of enactment of the ONE Future Act, the Secretary shall transmit to Congress the results of a study to assess the cost and
			 feasibility of engineering, permitting, building, maintaining, regulating,
			 and insuring a national system of carbon dioxide pipelines..
						264.High efficiency gas turbines research and development
					(a)In generalThe Secretary, through the Office of Fossil Energy, shall carry out a multiyear, multiphase program
			 of research, development, demonstration, and commercial application to
			 innovate technologies to maximize the efficiency of gas turbines used in
			 power generation systems.
					(b)Program elementsThe program under this section shall—
						(1)support innovative engineering and detailed gas turbine design for megawatt-scale and utility-scale
			 electric power generation, including—
							(A)high temperature materials, including superalloys, coatings, and ceramics;
							(B)improved heat transfer capability;
							(C)manufacturing technology required to construct complex three-dimensional geometry parts with
			 improved aerodynamic capability;
							(D)combustion technology to produce higher firing temperature while lowering nitrogen oxide and carbon
			 monoxide emissions per unit of output;
							(E)advanced controls and systems integration;
							(F)advanced high performance compressor technology; and
							(G)validation facilities for the testing of components and subsystems;
							(2)include technology demonstration through component testing, subscale testing, and full scale
			 testing in existing fleets;
						(3)include field demonstrations of the developed technology elements so as to demonstrate technical
			 and economic feasibility; and
						(4)assess overall combined cycle and simple cycle system performance.
						(c)Program goalsThe goals of the multiphase program established under subsection (a) shall be—
						(1)in phase I—
							(A)to develop the conceptual design of advanced high efficiency gas turbines that can achieve at least
			 62 percent combined cycle efficiency or 47 percent simple cycle efficiency
			 on a lower heating value basis; and
							(B)to develop and demonstrate the technology required for advanced high efficiency gas turbines that
			 can achieve at least 62 percent combined cycle efficiency or 47 percent
			 simple cycle efficiency on a lower heating value basis; and
							(2)in phase II, to develop the conceptual design for advanced high efficiency gas turbines that can
			 achieve at least 65 percent combined cycle efficiency or 50 percent simple
			 cycle efficiency on a lower heating value basis.
						(d)ProposalsWithin 180 days after the date of enactment of this Act, the Secretary shall solicit grant and
			 contract proposals from industry, small businesses, universities, and
			 other appropriate parties for conducting activities under this section. In
			 selecting proposals, the Secretary shall emphasize—
						(1)the extent to which the proposal will stimulate the creation or increased retention of jobs in the
			 United States; and
						(2)the extent to which the proposal will promote and enhance United States technology leadership.
						(e)Competitive AwardsThe provision of funding under this section shall be on a competitive basis with an emphasis on
			 technical merit.
					(f)Cost sharingSection 988 of the Energy Policy Act of 2005 (42 U.S.C. 16352) shall apply to an award of financial
			 assistance made under this section.
					EAdvanced Research Projects Agency–Energy
				281.ARPA–E amendmentsSection 5012 of the America COMPETES Act (42 U.S.C. 16538) is amended—
					(1)by amending paragraph (1) of subsection (c) to read as follows:
						
							(1)In generalThe goals of ARPA–E shall be to enhance the economic and energy security of the United States and
			 to ensure that the United States maintains a technological lead through
			 the development of advanced energy technologies.;
					(2)in subsection (i)(1), by inserting ARPA–E shall not provide funding for a project unless the prospective grantee demonstrates
			 sufficient attempts to secure private financing as to indicate that the
			 project is not independently commercially viable. after relevant research agencies.;
					(3)in subsection (l)(1), by inserting and once every 6 years thereafter, after operation for 6 years,; and
					(4)by redesignating subsection (n) as subsection (o) and inserting after subsection (m) the following
			 new subsection:
						
							(n)Protection of proprietary information
								(1)In generalThe following categories of information collected by the Advanced Research Projects Agency–Energy
			 from recipients of financial assistance awards shall be considered
			 privileged and confidential and not subject to disclosure pursuant to
			 section 552 of title 5, United States Code:
									(A)Plans for commercialization of technologies developed under the award, including business plans,
			 technology to market plans, market studies, and cost and performance
			 models.
									(B)Investments provided to an awardee from third parties, such as venture capital, hedge fund, or
			 private equity firms, including amounts and percentage of ownership of the
			 awardee provided in return for such investments.
									(C)Additional financial support that the awardee plans to invest or has invested into the technology
			 developed under the award, or that the awardee is seeking from third
			 parties.
									(D)Revenue from the licensing or sale of new products or services resulting from the research
			 conducted under the award.
									(2)Effect of subsectionNothing in this subsection affects—
									(A)the authority of the Secretary to use information without publicly disclosing such information; or
									(B)the responsibility of the Secretary to transmit information to Congress as required by law..
					FMiscellaneous
				291.Authorization of appropriations
					(a)Crosscutting programsThere are authorized to be appropriated to the Secretary for—
						(1)research, development, demonstration, and commercial application for Electrical Delivery and Energy
			 Reliability Research and Development activities within the Office of
			 Electricity, $105,700,000 for fiscal year 2014; and
						(2)research, development, demonstration, and commercial application for crosscutting programs within
			 the Department $145,700,000 for fiscal year 2015, including up to
			 $105,700,000 for Electrical Delivery and Energy Reliability Research and
			 Development activities within the Office of Electricity.
						(b)Nuclear energy
						(1)In generalThere are authorized to be appropriated to the Secretary for research, development, demonstration,
			 and commercial application for nuclear energy technology activities within
			 the Office of Nuclear Energy $488,630,000 for each of fiscal years 2014
			 and 2015.
						(2)LimitationAny amounts made available pursuant to the authorization of appropriations under paragraph (1)
			 shall not be derived from the Nuclear Waste Fund established under section
			 302(c) of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10222(c)).
						(c)Energy efficiency and renewable energyThere are authorized to be appropriated to the Secretary for research, development, demonstration,
			 and commercial application for energy efficiency and renewable energy
			 technology activities within the Office of Energy Efficiency and Renewable
			 Energy—
						(1)$1,683,486,000 for fiscal year 2014; and
						(2)$1,197,631,000 for fiscal year 2015.
						(d)Fossil energyThere are authorized to be appropriated to the Secretary for research, development, demonstration,
			 and commercial application for fossil energy technology activities within
			 the Office of Fossil Energy $561,931,000 for each of fiscal years 2014 and
			 2015.
					(e)ARPA–EThere are authorized to be appropriated to the Secretary for the Advanced Research Projects
			 Agency–Energy—
						(1)$280,000,000 for fiscal year 2014; and
						(2)$240,000,000 for fiscal year 2015.
						292.DefinitionsIn this title—
					(1)the term Department means the Department of Energy; and
					(2)the term Secretary means the Secretary of Energy.
					
